Opinion filed July 7, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-09-00003-CV
                                         __________

                        JIM AND ANN HUFFMAN, Appellants

                                               V.

    PENN-CAL, LLC AND CLARK R. SIMONTON AND THADDEUS V.
    STUMP AS EXECUTORS OF THE ESTATE OF GLEN SIMONTON,
                          Appellees


                             On Appeal from the 266th District Court

                                      Erath County, Texas

                                 Trial Court Cause No. CV27433


                             MEMORANDUM                OPINION
       This is an appeal from a final summary judgment entered on December 1, 2008.
Appellants, Jim and Ann Huffman, filed their notice of appeal on January 5, 2009. After the
briefs were filed in this appeal, the case was set for oral argument on April 15, 2010. One week
prior to oral argument, however, appellants notified the court that they had filed a petition for
bankruptcy. See TEX. R. APP. P. 8.1. Pursuant to TEX. R. APP. P. 8.2, we entered an order on
April 8, 2010, suspending the appeal until further order of this court. The appeal has remained
suspended since April 8, 2010.
         On April 28, 2011, the clerk of this court wrote a letter to the parties asking them to
advise the court of the status of the bankruptcy proceeding. Appellants’ counsel advised the
clerk’s office in a letter dated May 26, 2011, that appellants were granted a bankruptcy discharge
on April 11, 2011. Counsel’s letter concluded with the following statement: “Please advise if
you need anything further before dismissing this appeal.” The clerk responded to counsel’s letter
in a letter written on June 2, 2011, that advised the parties that “this appeal will be dismissed
unless one of the parties notifies this court in writing by June 17, 2011, that the party wishes to
retain this case on the appellate docket and shows grounds for continuing the appeal.” A
response has not been filed.
         Based upon the conclusion of the bankruptcy proceeding, we reinstate the appeal. Upon
reinstatement, we dismiss the appeal based upon the request of appellants’ counsel and the
absence of a request of any of the parties to continue the appeal in response to the clerk’s letter
of June 2, 2011. Therefore, in accordance with appellants’ request and the acquiescence of the
parties, we dismiss the appeal.



                                                                                  PER CURIAM

July 7, 2011
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2




         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2